Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 22 of December 2021.
Claim 1 has been amended.
Claims 1-6 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 101
Applicant asserts that the claims do not fall within any of the three groupings of subject matter of an abstract idea as outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance. Examiner respectfully disagrees. Receiving/sending/transmitting data reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).  Categorizing  job requests as either chronological or dynamic jobs, assigning the job request to a job list, updating the database and executing the job list can be construed as a mental process such as an opinion or evaluation.  Accordingly, the claim recites an abstract idea.
	Applicant asserts that the claims disclose an improvement to the technical field of job scheduling/optimization and it adds specific limitations and details other than what is well understood, routine and conventional activity in the field. Examiner respectfully disagrees.  

35 USC § 103
Applicant asserts that Wong Does Not Teach Categorizing Job Requests into Chronological and Dynamic Jobs. Examiner respectfully disagrees.  The Headrick reference has been added in light of the new grounds of rejection and as seen in further detail below under the USC 103 Rejection section, it teaches the amended claim language in combination with Wong. Therefore the prima facie stands.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “categorizing the job request as either a chronological job or a dynamic job, where a chronological job comprises a recurring job with a specific required execution time and a dynamic job comprises a single job with a required 
More specifically, claims 1-6 are directed to “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as assigning a task to be completed, performing a task list, and updating a schedule because the claimed elements describe models that detect errors within displayed results while ranking the assessment results based on an assessment score and providing an output (i.e. report) of the results as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-6 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 1 recites additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in 
In particular, the claim 1 recites additional elements “a user interface”, “a scheduler”, and “a job database”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. Further, the remaining additional elements directed to receiving a job request, retrieving job data and system usage data reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
Claim 2 recites additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h).

	With respect to step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a user interface”, “a scheduler”, and “a job database”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶22 “The input/output features 307 generally represent the interface(s) to networks (e.g., to the network 345, or any other local area, wide area or other network), mass storage, display devices, data entry devices and/or the like”.  Further, additional elements for to receiving a job request, retrieving job data and system usage data do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claim 1 does not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered 
Claims 2-6 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20210173706 to Wong et al (hereinafter referred to as “Wong”) in view of US 20080184241 to Headrick et. al. (hereinafter referred to as “Headrick”).
 
(A)	As per Claim 1
	Wong expressly discloses:
	receiving a job request with a scheduler from a user through a user interface (UI); (Wong ¶43, 51 the cognitive scheduling method begins with a requester issuing a start command at block 502. The requester can be any authorized user of the system that is initiating a request that a particular task or job be scheduled for execution. The cognitive scheduling process at block 301 can receive tasks by way of user input via a user interface 114).
	retrieving job data and system usage data relating to the job request from a job database with the scheduler; (Wong ¶30-31, 33 the risk assessment can include an evaluation of the probability that the high priority tasks can be executed and successfully completed within the constraints provided by the set of annotation criteria. The annotation criteria 212 can include parameters associated with constraints under which the tasks are to be executed. For example, one annotation criteria 212 can be a completion deadline such as, for example, where all tasks need to successfully complete execution by a certain time each day in order to satisfy regulatory compliance. Another annotation criteria 212 can include system parameters, such as, for example, total available system memory 154 (see: FIG. 1), processor capabilities, installed applications 
	assigning the job request to a job list with the scheduler based on the retrieved job data and system usage data…;  (Wong ¶32, 37 Based on the results of the risk assessor 210, the tasks can be organized in a scheduling list 216 chronologically according to the task execution priority by a scheduler 214 of the cognitive scheduling engine 200 by way of instruction code and operation of the processor 102. Thus, the scheduler 214 assigns a time slot in the scheduling list 216 to each of the plurality of tasks based on the risk assessment). 
	updating the job database with the scheduler to reflect the updated job list; (Wong ¶53 at block 522 the cognitive scheduling engine determines whether the scheduling list needs to be updated to include the requested task. For example, if the requested task is a duplicate of a task already scheduled to execute, then the cognitive scheduling engine may determine that an update is not needed. In the case an updated scheduling list is generated, block 522 stores the updated scheduling list in a data store 524).
 	executing the job list upon reaching the assigned job time; (Wong ¶31, 50 one annotation criteria 212 can be a completion deadline such as, for example, where all tasks need to successfully complete execution by a certain time each day in order to satisfy regulatory compliance.  The finalized schedule construct 416 can include triggering other activities in a multi-cloud environment, e.g. to execute or schedule a job to be executed in a different on-premise cloud, 
Although Wong teaches a computer-implemented cognitive scheduling method which includes receiving a plurality of computer executable tasks and assessing them for risks in order to create a prioritized schedule, it doesn’t expressly disclose categorizing the jobs into recurring and single job in order to preserve system resources however Headrick teaches:
	categorizing the job request as either a chronological job or a dynamic job, where a chronological job comprises a recurring job with a specific required execution time and a dynamic job comprises a single job with a required execution time within a specific time window; (Headrick ¶32 the priority parameter may identify one priority of a defined priority  classification used by the scheduler 144. For example, in one embodiment, a priority classification may be defined which includes 3 priority classes, 1 indicating the highest priority and 3 indicating the lowest priority. An embodiment may allow a user to redefine the priority classification or define additional priority classes besides the foregoing 3 priority classes. If no priority is specified, a default of “2” may be assigned to a task. The scheduling criteria may include other criteria used by the scheduler.  For example, incremental backups may be performed at least once every 48 hours, a full backup may be performed once a week, and the like. If the task is for performing software updates for a device, the scheduling criteria may indicate that an update classified as critical, related to security, and the like, should be performed within 24 hours of the update becoming available or known to the server).
	…where a chronological job is assigned the specific execution time and where a dynamic job is assigned a dynamic execution time during lower system usage that is within the specific time window for required execution; (Headrick ¶32 the task may be performed 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wong’s cognitive scheduling method also determines environmental parameters for executing each of the plurality of computer executable tasks and have priority parameter identify one priority of a defined priority classification used by the scheduler where scheduling criteria may affect or vary the priority in accordance with an aging of an unperformed scheduled task of Headrick as both are analogous art which teach solutions to problems with scheduling tasks using an user interface as taught in Wong ¶43, 51 and further perform backup operations during evening, weekend or other non-peak hours that may vary with each computer or other device for which tasks are being scheduled or perform tasks ahead of all other scheduled tasks of the same priority by effectively or actually increasing the task's priority  as taught in Headrick ¶32. 

(B)	As per Claim 2:
	Wong expressly discloses:
	where the UI comprises an application program interface (API); (Wong ¶55-56 The catalog management 629 can further provide application programming interfaces (APIs) and artifacts, and implement a library management system. Interaction methods 632, including catalog, containers and APIs can be provided by the service environment 600 to facilitate access to various 

(C)	As per Claim 3:
	Wong expressly discloses:
	where the job data comprises metadata from the job request; (Wong ¶30-31 the annotation criteria 212 can include parameters associated with constraints under which the tasks are to be executed.  The environmental parameters 208 can include computational requirements of a task, such as, for example, memory, processor threads, and network requirements, dependency on external scripts and results from other tasks, and/or processing time).

(D)	As per Claim 6 
	Wong expressly discloses:
	where the job database is continually polled by the scheduler to update the job list; (Wong ¶39 the scheduler 214 can be configured to actively monitor the progress of each task to confirm successful completion of the task. In cases where the scheduler 214 needs to reschedule a task, the scheduler 214 can request an updated risk assessment from the risk assessor 210 for the remaining tasks).
NOTE:  Examiner notes that polled is being interpreted under BRI as monitoring.



Claims 4-5 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20210173706 to Wong et al (hereinafter referred to as “Wong”) in view of US 20080184241 to Headrick et. al. (hereinafter referred to as “Headrick”) and in further view of US 9477523 to Warman et al (hereinafter referred to as “Warman”).


(A)	As per Claim 4:
Although Wong in view of Headrick teaches a computer-implemented cognitive scheduling method includes receiving a plurality of computer executable tasks it doesn’t expressly disclose that the job data comprises a previous job time for a previous similar job request however Warman teaches:
	where the job data comprises a previous job time for a previous similar job request from the user; (Warman Col. 4 Lines 38-44 the prediction of the expected duration for one or more data access jobs may be based on historical data describing at least one previous execution of the data access job(s)). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wong in view of Headrick’s cognitive scheduling method also determines environmental parameters for executing each of the plurality of computer executable tasks and have the prediction of the expected duration for one or more data access jobs of Warman as both are analogous art which teach solutions to problems with scheduling tasks using an user interface as taught in Wong ¶43, 51 in view of Headrick and further have historical data describing at least one previous execution of the data access jobs as taught in Warman Col. 4 Lines 38-44.

(B)	As per Claim 5:

	where the job data comprises a predicted job time based on a previous similar job request from the user; (Warman Col. 4 Lines 38-44 the prediction module 120 may predict that a future execution of a data access job may take one hour to complete with a 25% margin of error, such that the execution duration is predicted as a range from 45 to 75 minutes. In some implementations, the prediction of the expected duration for one or more data access jobs may be based on historical data describing at least one previous execution of the data access job(s)).	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Wong in view of Headrick’s cognitive scheduling method also determines environmental parameters for executing each of the plurality of computer executable tasks and have the prediction module 120 predict that a future execution of a data access job may take one hour to completeof Warman as both are analogous art which teach solutions to problems with scheduling tasks using an user interface as taught in Wong ¶43, 51 in view of Headrick and further have the prediction of the expected duration for one or more data access jobs may be based on historical data describing at least one previous execution of the data access job(s)as taught in Warman Col. 4 Lines 38-44.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        3/9/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623